Per Cueiam.
"We do not tbinb on tbis record it is necessary to consider tbe prayer for injunctive relief prayed for by plaintiff against defendants, in respect to a breach of an alleged contract between plaintiff and defendant Joseph E. Gaudell, in which it is alleged that tbe defendant Electrical Research Products, Inc., wrongfully and unlawfully conspired with said Gaudell to break bis contract with plaintiff, which he did, and install the equipment of the Electrical Research Products, Inc. The court did not find the facts, but the pleadings and affidavit fully warranted the court below in concluding that there was no binding contract between plaintiff and Gaudell. The contract relied on in the record states, in part: “Please enter our order for delivery to us of one complete unit of the DeErost Hollywood Junior Phono-film, for installation in the Broadway Theater in the city of Statesville, State of North Carolina.” There is no acceptance of this offer appearing in the record signed by plaintiff. Defendant Gaudell denies that he entered into any contract with plaintiff. That the matter was taken up with plaintiff’s agent and the understanding and agreement with him was that “unless the defendant (Gaudell) desired to execute a binding lease and contract based upon the said application he need not do so.”
In Roebuck v. Carson, 197 N. C., at p. 493, we find: “The judge dissolved the restraining order, but found no facts. It does not appear that either party requested a finding of facts. In such cases the determinative principle of law is thus stated in Wentz v. Land Co., 193 N. C., 32: ‘In injunction proceedings this Court has the power to find and review the findings of fact on appeal, but the burden is on the appellant to assign and show error, and there is a presumption that the judgment and proceedings in the court below are correct.’ Angelo v. Winston-Salem, 193 N. C., 207, 136 S. E., 489; Lineberger v. Cotton Mills, 196 N. C., 506, 146 S. E., 215. The theory upon which these decisions rest is that it is to be presumed, nothing else appearing, that the judge found the proper and necessary facts to support the judgment.”
The plaintiff filed an interesting and elaborate brief and supplemental brief as to the right of injunctive relief against the defendants, contending that “The plaintiff is entitled to- an injunction against the defendants restraining them from placing certain moving picture equipment in the Broadway Theater at Statesville, N. C., after the defendant, Joseph *148E. Caudell, bad previously contracted witb tbis plaintiff for tbe installation of sucb equipment.”
As tbe court below could bave found on tbis record, there was no binding contract between plaintiff and Caudell, it is not necessary on tbis appeal to consider the questions presented by plaintiff. Tbe judgment below is
Affirmed.